Citation Nr: 1208406	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain prior to December 6, 2010.  

2.  Entitlement to an evaluation in excess of 30 percent for left knee strain from December 6, 2010.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from February 1989 to November 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for the residuals of left knee meniscal and anterior cruciate ligament repair at 10 percent disabling and for a noncompensable left knee scar (both effective September 13, 2006).  Service connection for "right knee strain" was denied. 

In July 2010, the Veteran testified before the undersigned at a Board hearing. A transcript of the hearing has been associated with the file.

In a November 2010 decision of the Board, entitlement to a compensable rating for a left knee scar was denied.  The issues of entitlement to a right knee disability and entitlement to an initial evaluation in excess of 10 percent for left knee strain were remanded for additional development.  

Subsequent to the November 2010 remand, entitlement to service connection for a right knee disability was granted in a December 2011 rating decision.  This represents a complete grant of the benefit sought on appeal, and the claim for service connection for the right knee is no longer before the Board. 

The December 2010 rating decision also increased the evaluation for the Veteran's left knee disability to 30 percent, effective from December 6, 2010.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's claim for an increased evaluation for his left knee disability remains on appeal to the Board.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the claims folder shows that the most recent supplemental statement of the case in this matter was issued on December 14, 2011.  It specifically notes that as of the date of the supplemental statement of the case, the Veteran had not responded to the most recent letter asking him to submit any additional evidence in support of his claim.  

In fact, a reply from the Veteran was received and date stamped on December 14, 2011, which is the same day the supplemental statement of the case was issued.  This reply included medical evidence not previously submitted that is relevant to the Veteran's claim.  The Veteran did not include a waiver of initial review of this evidence by RO/AMC.  A letter from the Board to the Veteran dated February 4, 2012 states that his appeal had been received and returned to the Board's docket to await consideration.  

By regulation, evidence that is received by the agency of original jurisdiction prior to transfer of the records to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case and any prior supplemental statements of the case were prepared before the receipt of the additional evidence, a supplemental statement of the case will be furnished to the appellant and his or her representative as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative of evidence previously received or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011).  

The provisions of 38 C.F.R. § 19.31 state, among other things, that a supplemental statement of the case must be issued if the agency of original jurisdiction receives additional pertinent evidence after the most recent supplemental statement of the case has been issued and before the appeal is certified and transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2011).  Therefore, as additional relevant evidence was received at the RO/AMC before this appeal was transferred to the Board, the case is REMANDED for the following action:

Review the Veteran's claim based on all the evidence of record, to include the August 2010 private medical report that was received on December 14, 2011.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


